UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 01-4720
TRACEY ALVERNON BROOKS,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
             N. Carlton Tilley, Jr., Chief District Judge.
                             (CR-01-64)

                      Submitted: March 21, 2002

                      Decided: March 29, 2002

Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Thomas N. Cochran, Assistant Federal Public Defender, Greensboro,
North Carolina, for Appellant. Anna Mills Wagoner, United States
Attorney, Angela H. Miller, Assistant United States Attorney, Greens-
boro, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       UNITED STATES v. BROOKS
                               OPINION

PER CURIAM:

   Tracey Alvernon Brooks was convicted by a jury of being a felon
in possession of a firearm, 18 U.S.C.A. § 922(g)(1) (West 2000). The
district court determined that Brooks was an armed career criminal
and sentenced him to the mandatory minimum sentence of 180
months imprisonment under 18 U.S.C.A. § 924(e) (West 2000).
Brooks challenges his conviction and sentence. We affirm.

   Brooks stipulated that he possessed a firearm on the date charged
and that he was the person convicted of the predicate offenses alleged
in the indictment. He argued that, under the rule announced in
Apprendi v. New Jersey, 530 U.S. 466 (2000), the determination of
whether his prior convictions were predicate offenses under § 924(e)
was a factual matter that should be submitted to the jury and proved
beyond a reasonable doubt. The district court denied his motion to
that effect.* On appeal, Brooks renews his claim. We conclude that
the district court ruled correctly. Contrary to Brooks’ assertions,
Apprendi did not overrule the holding of Almendarez-Torres v. United
States, 523 U.S. 224, 235 (1998), that prior felony convictions which
trigger an enhanced sentence are sentencing enhancements, rather
than elements of the offense. See United States v. Sterling, ___ F.3d
___, 2002 WL 369969 (4th Cir. Mar. 8, 2002) (holding that Apprendi
does not affect enhanced sentence under § 924(e)).

    Brooks also argues that the district court clearly erred at sentencing

   *Brooks wished to assert that he did not qualify for sentencing as an
armed career criminal because his prior felony drug offenses were not
"committed on occasions different from one another." 18 U.S.C.A.
§ 924(e)(1). Brooks had been convicted of drug offenses that occurred in
January, March, and April of 1988. The test is whether sufficient time
elapsed between the crimes for the defendant to "make a conscious and
knowing decision to engage in another crime." United States v. Letter-
lough, 63 F.3d 332, 337 (4th Cir. 1995) (finding that two drug sales that
occurred on the same day a few hours apart were separate crimes, not
one continuous criminal episode). Brooks’ prior offenses clearly quali-
fied as predicate offenses.
                       UNITED STATES v. BROOKS                          3
in finding that he had not accepted responsibility for his conduct,
USSG § 3E1.1, because he had never denied that he possessed a fire-
arm while a convicted felon. Brooks acknowledges that, despite its
finding, the district court did not correct the probation officer’s calcu-
lation, which included a reduction for acceptance of responsibility. He
insists that resentencing is necessary, even though he received the
benefit of the adjustment, because the district court’s finding was in
error.

   While the adjustment generally does not apply to a defendant who
denies his factual guilt and requires the government to prove his guilt
at trial, in rare cases it may apply to a defendant who goes to trial to
preserve issues unrelated to factual guilt. USSG § 3E1.1, comment.
(n.2). The district court denied Brooks the adjustment because, during
his trial, Brooks struck certain potential jurors and cross-examined
two government witnesses. The court concluded that Brooks had pur-
sued a trial strategy designed to put his firearm possession and con-
duct at arrest in a favorable light in hopes of obtaining a verdict
contrary to the evidence. We cannot say that the district court clearly
erred in reaching this conclusion. See United States v. Ruhe, 191 F.3d
376, 388 (4th Cir. 1999) (stating standard of review).

   We therefore affirm the conviction and sentence. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

                                                             AFFIRMED